Citation Nr: 1435292	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-26 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Louisville, Kentucky, and that RO now has jurisdiction over the claims on appeal. 

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  

The claim on appeal was remanded by the Board for further development in May 2012.  The Board notes that evidence received since the prior remand dictates that the issue be remanded once again for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran claimed that he has a current diagnosis of a sleep disorder secondary to a service-connected neurological or psychiatric disability.  Development pertinent to this question was accomplished pursuant to the Board's prior remand in May 2012, and all directives of that remand have been accomplished.  That notwithstanding, a review of the claims file shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  The record (specifically, an April 2013 decision letter) indicates that the Veteran is currently in receipt of SSA disability with regard to his psychiatric disorder, which has been linked to complaints of insomnia by a VA examiner.  To date, however, the agency of original jurisdiction (AOJ) has not attempted to obtain the Veteran's complete SSA records, which VA normally has a duty to obtain.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its disability determination, as well as copies of all medical records underlying that decision.  All records received pursuant to this request must be added to the claims file.  If, after all reasonable attempts to obtain any identified records are made, such records are deemed unavailable, this must be noted in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the above, to include the undertaking any other development deemed appropriate (e.g., a further VA examination, but only if deemed necessary by the AOJ), readjudicate the claim on appeal.  All evidence received since the most recent supplemental statement of the case must be considered.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



